Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to a final Office action mailed on 06/16/2022 ("08-27-18 Final OA"), the Applicant (i) amended the independent claim 25 to include the limitations of the previously-indicated allowable claims 47 and 48 in a disjunctive form and then canceled claims 47 and 48, (ii) amended the independent claim 33 to include the limitations of the previously-indicated allowable claim 40, (iii) amended the independent claim 41, (iv) amended claims 26-28 and 40 and (v) canceled claim 39 in an After Final Consideration Program Request ("AFCP 2.0 Request") filed on 07/29/2022.  

Response to Arguments
Applicant’s amendments to the independent claims 25 and 33 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 25-28, 30, 31 and 33-39 set forth starting on page 4 under line item number 1 of the 08-27-18 Final OA.
Applicant's amendments to the independent claim 41 have overcome the 35 U.S.C. 103 rejection of claims 41-44 as being unpatentable over Anderson and further in view of Glass set forth starting on page 10 under line item number 2 of the 08-27-18 Final OA.


Allowable Subject Matter
Claims 25-28, 30-36, 38, 40-44 and 46 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 25 is allowed, because the independent claim 25 has been amended to include the previously-indicated allowable claims 47 and 48 set forth starting on page 13 under line item number 3 of the 06-16-22 Final OA.
Claims 26-28, 30-32 and 46 are allowed, because they depend from the allowed independent claim 25. 

Independent claim 33 is allowed, because the independent claim 33 has been amended to include the previously-indicated allowable claim 40 set forth starting on page 13 under line item number 3 of the 06-16-22 Final OA.
Claims 34-36, 38 and 40 are allowed, because they depend from the allowed independent claim 33.

Independent claim 41 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with other claimed elements in claim 41, wherein the second semiconductor material comprises silicon and germanium with a graded concentration of germanium. 
Claims 42-44 are allowed, because they depend from the allowed independent claim 41.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        02 August 2022